DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the specification, paragraph [06], the references to instant claims 1 and 12 should be deleted because the subject matters of these claims may change during the course of prosecution.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because claims 12-14 are improper method claims in that they are presented without proper active method steps,  e.g., steps with “-ing” verbs, to define the instant claimed method.
Claims 2, 4-5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 2-3, the expression “a respective circulating chain is arranged at both sides of a longitudinal axis…” is indefinite because the same circulating chain of the present invention is not located at both sides of a longitudinal axis.
In claims 4 and 5, the expression “underside longitudinal supports for placement on a rollerway” is indefinite because the underside longitudinal supports of the instant claimed invention are supported on two rollerways instead of on the same rollerway.
In claim 5, the expression “a respective rollerway are …” is not clear as to whether it is intended to refer to rollerways  or a rollerway.
Method claims 12-14 are indefinite because they are narrative in form and it is not clear as to what are the steps of the instant claimed methods.
In claim 12, line 4, “the one loading area” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 10 and 12-14 (12-14 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference (JP 2003-147703) in view of Rhodes (US 5,549,050).
The JP discloses a sleeper transport vehicle having upper and lower loading planes at the upper and lower levels (Fig. 1), roller guides 12, 12a, a front side, an area (located at an end of roller guides 12, 12a and next to a lift 20) being readable as a transfer area having the roller guides 12, 12a protruding there into, and a drive mechanism including pushing device 15, and coupling elements 15a.
Rhodes discloses a drive mechanism including pushing device 14 in the form of a circulating chain, and coupling element 44 arranged on a moving frame for selectively and temporary coupling to the chain. In view of Rhodes, it would have been obvious to one of ordinary skill in the art to alternatively use a drive mechanism, similar to that taught by Rhodes, in the structure of the JP reference to perform the expected function and achieve expected advantages thereof. The structure of the JP reference, as modified, is considered to include the combination of features of instant claim 1.
Regarding instant claims 4-5, consider the structure of the JP reference, wherein the underside parts/supports of pallet 11 supported on a centrally extending guide formed with two rollerways, each having rollers 12a arranged in guide 12, on both sides of a loading plane. 
Regarding instant claim 6, in the structure of the JP reference, consider the locking device associated with stop cylinder 17.
Regarding instant claim 8, note that transport vehicles including sidewalls are well known (Official Notice is taken). Therefore it would have been obvious to one of ordinary skill in the art to construct vehicle of the JP reference with sidewalls to protect/cover materials/equipment on the vehicle. The structure of the JP reference, as modified, is considered to include the combination of features recited in instant claim 8, wherein the sidewalls are readable as paneling elements. 
Regarding instant claim 10, consider the lifting/lower device 20 at the front side of the transport vehicle of JP reference.
Regarding instant claims 12-14, the structure of the JP reference, as modified, is considered to be operable with new and old sleepers, loading/unloading vehicle(s), and sleeper exchanging devices, as recited in the instant claims.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Spurck (US 6,250,457).
Spurck discloses a pallet moving mechanism including two circulating chains arranged at both sides of a loading plane. In view of Spurck, it would have been obvious to one of ordinary skill in the art to alternatively provide two circulating chains, in a manner similar to those taught by Spurck, in the structure of the JP reference to enhance driving power and reduce stress on each circulating chain. The structure of the JP reference, as modified, is considered to include the combination of features of instant claim 2.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Morichika (US 8,161,889).
Morichika discloses a guiding structure for guiding a moving frame along a transporting path via guide rollers 51 associated with guide 14 as a longitudinal profile. In view of Morichika, it would have been obvious to one of ordinary skill in the art to use a guiding structure, similar to that taught by Morichika, in the structure of the JP reference to facilitate guiding frames/pallets along a moving path, wherein the guiding structure of Morichika is beneficial in that it is simple and effective. The structure of the JP reference, as modified, is considered to include the combination of features of instant claim 3.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Chiodi (US 5,119,736).
Regarding instant claim 7, consider the transport vehicle shown in Fig. 1 of the JP reference, which include a wagon frame supported on bogies. As to at least one of the bogies being a motor bogie, consider the motor bogie of Chiodi, which includes electric drive motors 25. In view of Chiodi, it would have been obvious to one of ordinary skill in the art to alternatively use a motor bogie, similar to that taught by Chiodi, in the structure of the JP reference to facilitate moving of the sleeper transport vehicle along a transporting path.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of International reference (WO 2017174171).
The WO reference discloses transporting vehicle including a supporting conveying plane equipped with conveyor belt 11 arranged above the vehicle. In view of the WO reference, it would have been obvious to one of ordinary skill in the art to further provide a conveying plane including a conveyor belt, similar to that taught in the WO reference, in the structure of the JP reference to facilitate more flexible operations, such as allowing the vehicle to also handle bulk materials.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salm (US 2005/0175436) discloses a pallet handling system. Grond (US 2003/0228208) and Oki (US 2002/0148928) disclose conveyor systems including horizontal conveyors and vertical lifts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617